                                                                                                      1   SQUIRE PATTON BOGGS (US) LLP
                                                                                                          Matthew R. Rogers (SBN 128215)
                                                                                                      2   matthew.rogers@squirepb.com
                                                                                                      3
                                                                                                          Vivian Martin (SBN 323036)
                                                                                                          vivian.martin@squirepb.com
                                                                                                          555 South Flower Street, 31st Floor
                                                                                                                                                                              JS-6
                                                                                                      4   Los Angeles, California 90071
                                                                                                          Telephone: +1 213 689 5155
                                                                                                      5   Facsimile: +1 213 623 4581
                                                                                                      6   Attorneys for Defendant
                                                                                                          Mercedes-Benz USA, LLC
                                                                                                      7

                                                                                                      8                                UNITED STATES DISTRICT COURT
                                                                                                      9                               CENTRAL DISTRICT OF CALIFORNIA
                                                                                                     10
                                                                                                          KAITLIN SCHRAGE, an individual;                        Case No. 2:20-cv-06939-RGK-JC
                                                                                                     11
SQUIRE PATTON BOGGS (US) LLP




                                                                                                                                 Plaintiff,                      [PROPOSED] ORDER RE
                                                                                                                                                                 STIPULATED DISMISSAL OF
                               555 South Flower Street, 31st Floor




                                                                                                     12
                                                                     Los Angeles, California 90071




                                                                                                                   v.                                            ENTIRE ACTION
                                                                                                     13
                                                                                                          MERCEDES-BENZ USA, LLC,
                                                                                                     14   DAIMLER AG, and DOES 1 through
                                                                                                          50,
                                                                                                     15
                                                                                                                                 Defendants.
                                                                                                     16

                                                                                                     17

                                                                                                     18

                                                                                                     19            The Court has reviewed the Parties’ Stipulated Dismissal of Entire Action
                                                                                                     20   (“Stipulation”), and IT IS HEREBY ORDERED that, pursuant to that Stipulation,
                                                                                                     21   by and between the parties to this action, by and through their counsel of record,
                                                                                                     22   that the entire action hereby is DISMISSED with prejudice pursuant to Federal
                                                                                                     23   Rule of Civil Procedure 41(a)(1), with each party to bear its own costs and fees.
                                                                                                     24

                                                                                                     25   IT IS SO ORDERED.

                                                                                                     26   Dated: July 14, 2021
                                                                                                     27                                                  Hon. R. Gary Klausner
                                                                                                                                                         United States District Judge
                                                                                                     28

                                                                                                                                                           -1-
                                                                                                          010-9219-1930/1/AMERICAS
                                                                                                                                      ORDER RE STIPULATED DISMISSAL OF ENTIRE ACTION
